Exhibit 10.2
EXECUTION VERSION
Guaranty Agreement
dated as of
July 8, 2011
made by
EES Leasing LLC,
EXH GP LP LLC,
EXH MLP LP LLC
and
Exterran Energy Solutions, L.P.,
as Guarantors
and
Each of the Additional Guarantors (as Defined Herein)
in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Rules of Interpretation
    3  
 
       
ARTICLE II Guarantee
    3  
 
       
Section 2.01 Guarantee
    3  
Section 2.02 Right of Contribution
    3  
Section 2.03 No Subrogation
    4  
Section 2.04 Amendments, Etc. With Respect to the Obligations
    4  
Section 2.05 Waivers
    4  
Section 2.06 Guaranty Absolute and Unconditional
    5  
Section 2.07 Reinstatement
    6  
Section 2.08 Payments
    6  
 
       
ARTICLE III Representations and Warranties
    7  
 
       
Section 3.01 Representations in Credit Agreement
    7  
Section 3.02 Benefit to the Guarantor
    7  
 
       
ARTICLE IV Covenants
    7  
 
       
ARTICLE V The Administrative Agent
    7  
 
       
Section 5.01 Authority of Administrative Agent
    7  
 
       
ARTICLE VI Subordination of Obligations
    8  
 
       
Section 6.01 Subordination of All Guarantor Claims
    8  
Section 6.02 Claims in Bankruptcy
    8  
Section 6.03 Payments Held in Trust
    8  
Section 6.04 Liens Subordinate
    8  
 
       
ARTICLE VII Miscellaneous
    9  
 
       
Section 7.01 Waiver
    9  
Section 7.02 Notices
    9  
Section 7.03 Amendments in Writing
    9  
Section 7.04 Successors and Assigns
    9  
Section 7.05 Survival; Revival; Reinstatement
    9  
Section 7.06 Counterparts; Integration; Effectiveness
    10  
Section 7.07 Severability
    10  
Section 7.08 Set-Off
    11  
Section 7.09 Governing Law; Submission to Jurisdiction
    11  
Section 7.10 Headings
    12  
Section 7.11 Acknowledgments
    12  
Section 7.12 Additional Guarantors
    13  
Section 7.13 Release of Guarantors
    13  
Section 7.14 Acceptance
    13  

i



--------------------------------------------------------------------------------



 



ANNEX:
I          Form of Assumption Agreement
SCHEDULE:
1           Notice Addresses of Guarantors

ii



--------------------------------------------------------------------------------



 



     This GUARANTY AGREEMENT is dated as of July 8, 2011 made by EES Leasing
LLC, a Delaware limited liability company (“EES Leasing”), EXH GP LP LLC, a
Delaware limited liability company (“EXH GP”), EXH MLP LP LLC, a Delaware
limited liability company (“EXH MLP”), and Exterran Energy Solutions, L.P., a
Delaware limited partnership (“EESLP”, together with EES Leasing, EXH GP, EXH
MLP and each Additional Guarantor, the “Guarantors”), in favor of Wells Fargo
Bank, National Association, as the administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Senior Secured Credit Agreement dated as of July 8, 2011 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), among Exterran Holdings, Inc., Delaware corporation (the
“Borrower”), the Lenders, the Administrative Agent and the other Agents party
thereto.
     WHEREAS, the Borrower has requested that the Lenders provide certain loans
to the Borrower and extensions of credit on behalf of the Borrower and its
Restricted Subsidiaries;
     WHEREAS, the Lenders have agreed to make such loans and extensions of
credit subject to the terms and conditions of the Credit Agreement; and
     WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower and its Restricted
Subsidiaries under the Credit Agreement that the Obligors shall have executed
and delivered this Agreement to the Administrative Agent for the ratable benefit
of the Guaranteed Creditors (as defined below);
     NOW, THEREFORE, in consideration of the premises herein and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective loans and extensions of credit to
the Borrower thereunder, each Guarantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Guaranteed Creditors (as defined below),
as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions.
          (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein have the meanings given to them in the Credit
Agreement.
          (b) The following terms have the following meanings:
     “Additional Guarantor” has the meaning assigned to such term in
Section 7.12 hereof.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Agreement” means this Guaranty Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
     “Bankruptcy Code” means Title 11, United States Code, as amended from time
to time.

1



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Collateral Agreement” means that certain Collateral Agreement, dated as of
July 8, 2011 by the Guarantors and the Borrower, collectively, as Grantors, in
favor of Wells Fargo Bank, National Association, as Administrative Agent for the
Lenders.
     “Credit Agreement” has the meaning assigned to such term in the preamble
hereto.
     “EES Leasing” has the meaning assigned to such term in the preamble hereto.
     “EESLP” has the meaning assigned to such term in the preamble hereto.
     “EXH GP” has the meaning assigned to such term in the preamble hereto.
     “EXH MLP” has the meaning assigned to such term in the preamble hereto.
     “Guaranteed Creditors” means, collectively, the Administrative Agent, the
Issuing Banks, the Lenders, any Secured Hedging Provider and any Secured
Treasury Management Counterparty.
     “Guaranteed Documents” means, collectively, the Credit Agreement, the other
Loan Documents, each Guaranteed Hedging Agreement, each Guaranteed Treasury
Management Agreement and any other documents made, delivered or given in
connection with any of the foregoing.
     “Guaranteed Hedging Agreement” means any Hedging Agreement between any
Borrower or its Restricted Subsidiary and any Secured Hedging Provider.
     “Guaranteed Treasury Management Agreement” means any Treasury Management
Agreement between any Borrower or its Restricted Subsidiary and any Secured
Treasury Management Counterparty.
     “Guarantor Claims” has the meaning assigned to such term in Section 6.01.
     “Guarantors” means the collective reference to each Guarantor.
     “Lender” has the meaning assigned to such term in the preamble hereto.
     “Payment in Full” means (a) all the Obligations shall have been paid in
full in cash (other than (i) indemnity obligations that survive the termination
of this Agreement for which no notice of claim has been received by the
Guarantors and (ii) obligations in respect of Letters of Credit secured by cash
collateral or for which one or more Support Letters of Credit have been provided
as permitted in Section 2.07(a)(iii) of the Credit Agreement), (b) no Letter of
Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement) and
(c) all of the Aggregate Commitments have expired or are terminated.

2



--------------------------------------------------------------------------------



 



     Section 1.02 Rules of Interpretation. Section 1.04 of the Credit Agreement
is hereby incorporated herein by reference and shall apply to this Agreement,
mutatis mutandis.
ARTICLE II
GUARANTEE
     Section 2.01 Guarantee.
          (a) Each of the Guarantors hereby jointly and severally,
unconditionally and irrevocably, guarantees to the Guaranteed Creditors and each
of their respective permitted successors, indorsees, transferees and assigns,
the prompt and complete payment in cash and performance by the Obligors when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations. This is a guarantee of payment and not collection, and the
liability of each Guarantor is primary and not secondary.
          (b) Notwithstanding anything herein or in any other Guaranteed
Document to the contrary, the maximum liability of each Guarantor hereunder
shall in no event exceed the amount which can be guaranteed by such Guarantor
under applicable federal and state laws relating to the insolvency of debtors
without rendering the guarantee provided by such Guarantor hereunder subject to
avoidance under applicable law relating to fraudulent conveyance or fraudulent
transfer (after giving effect to the right of contribution established in
Section 2.02).
          (c) Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Article II or affecting the
rights and remedies of any Guaranteed Creditor hereunder.
          (d) Each Guarantor agrees that if the maturity of the Obligations is
accelerated by bankruptcy or otherwise, such maturity shall also be deemed
accelerated for the purpose of this guarantee without demand or notice to such
Guarantor. The guarantee contained in this Article II shall remain in full force
and effect until Payment in Full, notwithstanding that from time to time during
the term of the Credit Agreement, no Obligations may be outstanding.
          (e) With respect to any Guarantor, no payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations) made by any
Guarantor, any other guarantor or any other Person or received or collected by
any Guaranteed Creditor from any Guarantor, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment, remain liable for the Obligations up to the maximum liability of such
Guarantor hereunder until Payment in Full.
     Section 2.02 Right of Contribution. Each Guarantor hereby agrees that, to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.03.

3



--------------------------------------------------------------------------------



 



The provisions of this Section 2.02 shall in no respect limit the obligations
and liabilities of any Guarantor to the Guaranteed Creditors, and each Guarantor
shall remain liable to the Guaranteed Creditors for the full amount guaranteed
by such Guarantor hereunder.
     Section 2.03 No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
any Guaranteed Creditor, no Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Creditor against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by any
Guaranteed Creditor for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any indemnity, exoneration, participation,
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until Payment in Full. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time prior to Payment in Full, such amount shall be held by such
Guarantor in trust for the Guaranteed Creditors, and shall, forthwith upon
receipt by such Guarantor, be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with Section 10.02(c) of the Credit
Agreement.
     Section 2.04 Amendments, Etc. With Respect to the Obligations. Each
Guarantor shall remain obligated hereunder, and such Guarantor’s Obligations
hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to, demand upon or further assent by any Guarantor (which
notice, demand and assent requirements are hereby expressly waived by such
Guarantor), (a) any demand for payment of any of the Obligations made by any
Guaranteed Creditor may be rescinded by such Guaranteed Creditor or otherwise
and any of the Obligations continued; (b) the Obligations, the liability of any
other Person upon or for any part thereof or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, any Guaranteed Creditor; (c) any
Guaranteed Document may be amended, modified, supplemented, restated, replaced
or terminated, in whole or in part, as the applicable Guaranteed Creditors may
deem advisable from time to time; (d) any collateral security, guarantee or
right of offset at any time held by any Guaranteed Creditor for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released; (e) any
additional guarantors, makers or endorsers of the Obligations may from time to
time be responsible for the Obligations or any additional security or collateral
for the payment and performance of the Obligations may from time to time secure
the Obligations; and (f) any other event shall occur which constitutes a defense
or release of sureties generally. No Guaranteed Creditor shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Article II or any Property subject thereto.
     Section 2.05 Waivers. Each Guarantor hereby waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations and notice
of or proof of reliance by any Guaranteed Creditor upon the guarantee contained
in this Article II or acceptance of the guarantee contained in this Article II;
the Obligations, and any part thereof, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived,

4



--------------------------------------------------------------------------------



 



in reliance upon the guarantee contained in this Article II and no notice of
creation of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower needs to be given to any Guarantor;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Guaranteed Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained in this Article II. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Obligations.
     Section 2.06 Guaranty Absolute and Unconditional.
          (a) Each Guarantor understands and agrees that the guarantee contained
in this Article II is, and shall be construed as, a continuing, complete,
absolute and unconditional guarantee of payment, and each Guarantor hereby
waives any defense of a surety or guarantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its Obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:
               (i) the invalidity or unenforceability of any Guaranteed
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Guaranteed Creditor;
               (ii) any defense, set-off or counterclaim (other than a defense
of payment or performance) which may at any time be available to or be asserted
by the Borrower or any other Person against any Guaranteed Creditor;
               (iii) the insolvency, bankruptcy, arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of the Borrower or any other Guarantor or any other Person at any time liable
for the payment of all or part of the Obligations, including any discharge of,
or bar or stay against collecting, any Obligations (or any part thereof or
interest therein) in or as a result of such proceeding;
               (iv) any sale, lease or transfer of any or all of the assets of
the Borrower or any other Guarantor, or any changes in the shareholders of the
Borrower or any Guarantor; provided that upon any such sale, lease or transfer,
such assets shall be released in accordance with Section 8.13 of the Collateral
Agreement;
               (v) any change in the corporate existence (including its
constitution, laws, rules, regulations or power), structure or ownership of the
Borrower or any Guarantor;
               (vi) the fact that any Collateral or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed
by each of the Guarantors that it is not entering into this Agreement in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the
Obligations;

5



--------------------------------------------------------------------------------



 



               (vii) the absence of any attempt to collect on the Obligations or
any part thereof from any Guarantor;
               (viii) (A) any Guaranteed Creditor’s election, in any proceeding
instituted under chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or grant of a Lien
by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of
the Bankruptcy Code, of all or any portion of any Guaranteed Creditor’s claim
(or claims) for repayment of the Obligations; (D) any use of cash collateral
under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to
the provision of adequate protection in any bankruptcy proceeding; (F) the
avoidance of any Lien in favor of the Guaranteed Creditors or any of them for
any reason; or (G) failure by any Guaranteed Creditor to file or enforce a claim
against the Borrower or the Borrower’s estate in any bankruptcy or insolvency
case or proceeding; or
               (ix) any other circumstance or act whatsoever, including any
action or omission of the type described in Section 2.04 (with or without notice
to or knowledge of the Borrower or such Guarantor), which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower for
the Obligations, or of such Guarantor or any other Guarantor under the guarantee
contained in this Article II, in bankruptcy or in any other instance.
          (b) When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, any Guaranteed Creditor may, but
shall be under no obligation to, join or make a similar demand on or otherwise
pursue or exhaust such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person liable on the Obligations or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by any Guaranteed Creditor to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any such other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any such other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Guaranteed Creditor against any Guarantor. For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.
     Section 2.07 Reinstatement. The guarantee contained in this Article II
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by any Guaranteed Creditor upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payments had not been made.
     Section 2.08 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors,

6



--------------------------------------------------------------------------------



 



without set-off, deduction or counterclaim in dollars, in immediately available
funds, on the terms described in Section 4.01(a) of the Credit Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     To induce (a) the Administrative Agent and the Lenders to enter into the
Credit Agreement, (b) the Lenders to make their respective extensions of credit
to the Borrower thereunder, (c) the Secured Hedging Providers to enter into
Hedging Agreements with the Borrower or any of its Restricted Subsidiaries and
(d) the Secured Treasury Management Counterparties to enter into Treasury
Management Agreements with the Borrower or any of its Restricted Subsidiaries,
each Guarantor hereby represents and warrants to the Administrative Agent and
each Guaranteed Creditor that:
     Section 3.01 Representations in Credit Agreement. In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement, as they relate to such Guarantor, are true and correct,
provided that each reference in each such representation and warranty to the
Borrower’s knowledge, as applicable, shall, for the purposes of this
Section 3.01, be deemed to be a reference to such Guarantor’s knowledge.
     Section 3.02 Benefit to the Guarantor. The Borrower is a member of an
affiliated group of companies that includes each Guarantor. Each Guarantor is a
Restricted Subsidiary of the Borrower, and its guaranty and surety obligations
pursuant to this Agreement reasonably may be expected to benefit it, directly or
indirectly. Each Guarantor has determined that this Agreement is necessary and
convenient to the conduct, promotion and attainment of the business of such
Guarantor and the Borrower.
ARTICLE IV
COVENANTS
     Each Guarantor covenants and agrees with the Administrative Agent and the
Guaranteed Creditors that, from and after the date of this Agreement until
Payment in Full, that such Guarantor shall observe and comply with each of the
covenants and agreements made in the Credit Agreement, insofar as they refer to
such Guarantor.
ARTICLE V
THE ADMINISTRATIVE AGENT
     Section 5.01 Authority of Administrative Agent. Each Guarantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Guaranteed Creditors, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Guarantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Guaranteed Creditors with full and valid

7



--------------------------------------------------------------------------------



 



authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
ARTICLE VI
SUBORDINATION OF OBLIGATIONS
     Section 6.01 Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and obligations of the Borrower or
any Guarantor to any other Guarantor, whether such debts and obligations now
exist or are hereafter incurred or arise, or whether the obligation of the
debtor thereon be direct, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such debts or obligations be
evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their
inception, have been, or may hereafter be created, or the manner in which they
have been or may hereafter be acquired. Except for payments permitted by the
Credit Agreement, after and during the continuation of an Event of Default and
after notice from the Administrative Agent, no Guarantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Guarantor Claims.
     Section 6.02 Claims in Bankruptcy. In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief, or other insolvency
proceedings involving any Guarantor, the Administrative Agent on behalf of the
Guaranteed Creditors shall have the right to prove their claim in any
proceeding, so as to establish their rights hereunder and receive directly from
the receiver, trustee or other court custodian, dividends and payments which
would otherwise be payable upon Guarantor Claims. Each Guarantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Guaranteed Creditors for application against the Obligations as provided under
Section 10.02(c) of the Credit Agreement. Should any Guaranteed Creditor
receive, for application upon the Obligations, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between such
Guarantors, shall constitute a credit upon the Guarantor Claims, then upon
Payment in Full, the intended recipient shall become subrogated to the rights of
such Guaranteed Creditor to the extent that such dividend or payment to such
Guaranteed Creditor contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if such Guaranteed Creditor had not received such
dividend or payment.
     Section 6.03 Payments Held in Trust. In the event that notwithstanding
Section 6.01 and Section 6.02, any Guarantor should receive any funds, payments,
claims or distributions which are prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the Guaranteed Creditors
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Guaranteed Creditors; and each
Guarantor covenants promptly to pay the same to the Administrative Agent.
     Section 6.04 Liens Subordinate. Each Guarantor agrees that, until Payment
in Full, any Liens securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any Liens securing payment of the Obligations,
regardless of whether such encumbrances in

8



--------------------------------------------------------------------------------



 



favor of such Guarantor, the Administrative Agent or any Guaranteed Creditor
presently exist or are hereafter created or attach. Without the prior written
consent of the Administrative Agent, no Guarantor, during the period in which
any of the Obligations is outstanding or the Aggregate Commitments are in
effect, shall (a) exercise or enforce any creditor’s right it may have against
any debtor in respect of the Guarantor Claims, or (b) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceeding
(judicial or otherwise, including without limitation the commencement of or
joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.
ARTICLE VII
MISCELLANEOUS
     Section 7.01 Waiver. No failure on the part of the Administrative Agent or
any Guaranteed Creditor to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power, privilege or remedy or any
abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power,
privilege or remedy under this Agreement or any other Loan Document preclude or
be construed as a waiver of any other or further exercise thereof or the
exercise of any other right, power, privilege or remedy. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law or
equity.
     Section 7.02 Notices. All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.
     Section 7.03 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 12.02 of the Credit Agreement.
     Section 7.04 Successors and Assigns. The provisions of this Agreement shall
be binding upon the Guarantors and their successors and permitted assigns and
shall inure to the benefit of the Administrative Agent and the Guaranteed
Creditors and their respective successors and permitted assigns; provided that
no Guarantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and the Lenders unless otherwise permitted by the terms of the Credit
Agreement, and any such purported assignment, transfer or delegation shall be
null and void.
     Section 7.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
any Guarantor herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document to
which it is a party shall be considered to have been relied upon by the
Administrative Agent, the other Agents, the Issuing Banks, the Lenders and the
other Guaranteed Creditors and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,

9



--------------------------------------------------------------------------------



 



regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the other Agents, the Issuing
Banks, any Lender or any other Guaranteed Creditor may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until Payment in Full has occurred.
          (b) To the extent that any payments on the Obligations are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Obligations so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Guaranteed Creditors’ Liens, security interests, rights, powers and remedies
under this Agreement and each other Loan Document shall continue in full force
and effect. In such event, each Loan Document shall be automatically reinstated
and the Borrower shall take such action as may be reasonably requested by the
Administrative Agent and the Guaranteed Creditors to effect such reinstatement.
     Section 7.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute one and the same
instrument.
          (b) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THIS AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) This Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Guaranteed Creditors
and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.
          (d) In the event of a conflict between the provisions hereof and the
provisions of the Credit Agreement, the provisions of the Credit Agreement shall
control.
     Section 7.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such

10



--------------------------------------------------------------------------------



 



jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.
     Section 7.08 Set-Off. If an Event of Default shall have occurred and be
continuing, each Guaranteed Creditor and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Hedging
Agreements and Treasury Management Agreements) at any time owing by such
Guaranteed Creditor or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of the Guarantor owed to such
Guaranteed Creditor now or hereafter existing under this Agreement or any other
Loan Document, irrespective of whether or not such Guaranteed Creditor shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Guaranteed
Creditor under this Section 7.08 are in addition to other rights and remedies
(including other rights of setoff) which such Guaranteed Creditor or its
Affiliates may have. Notwithstanding anything to the contrary contained in this
Agreement, the Guaranteed Creditors hereby agree that they shall not set off any
funds in any lock boxes whatsoever in connection with this Agreement, except for
such lock boxes which may be established in connection with this Agreement.
     Section 7.09 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS
SITTING IN HARRIS COUNTY OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE ANY PARTY
HERETO FROM OBTAINING JURISDICTION OVER ANOTHER PARTY HERETO IN ANY COURT
OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY GUARANTOR AT ITS ADDRESS

11



--------------------------------------------------------------------------------



 



SET FORTH ON SCHEDULE 1 HERETO OR TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS SET
FORTH IN THE CREDIT AGREEMENT OR, IN EACH CASE, AS UPDATED FROM TIME TO TIME,
SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.
          (d) NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO IN ANY OTHER JURISDICTION.
          (e) EACH PARTY HERETO HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT OR COUNSEL FOR ANY
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS;
AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS
SECTION 7.09.
     Section 7.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 7.11 Acknowledgments. Each Guarantor hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
          (b) neither the Administrative Agent nor any Guaranteed Creditor has
any fiduciary relationship with or duty to any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Guarantors, on the one hand, and the Administrative
Agent and Guaranteed Creditors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guaranteed Creditors or among the Guarantors and the Guaranteed Creditors; and

12



--------------------------------------------------------------------------------



 



          (d) each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the other Loan Documents and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the other
Loan Documents; that it has in fact read this Agreement and the other Loan
Documents and is fully informed and has full notice and knowledge of the terms,
conditions and effects thereof; that it has been represented by independent
legal counsel of its choice throughout the negotiations preceding its execution
of this Agreement and the other Loan Documents; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents; and
that it recognizes that certain of the terms of this Agreement and the other
Loan Documents result in one party assuming the liability inherent in some
aspects of the transaction and relieving the other party of its responsibility
for such liability. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 7.12 Additional Guarantors. Each Significant Domestic Subsidiary of
the Borrower that is required to become a party to this Agreement pursuant to
Section 8.07(b) of the Credit Agreement shall become a Guarantor (an “Additional
Guarantor”) for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex I hereto and
shall thereafter have the same rights, benefits and obligations as a Guarantor
party hereto on the date hereof.
     Section 7.13 Release of Guarantors. At the request and sole expense of the
Borrower, a Guarantor shall be released from its obligations hereunder pursuant
to Section 8.07(c)(iii) of the Credit Agreement. Upon such release, the
Administrative Agent shall execute and deliver to the Borrower all documents and
instruments reasonably requested by the Borrower to further evidence such
release.
     Section 7.14 Acceptance. Each Guarantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the Guaranteed Creditors being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty Agreement
to be duly executed and delivered as of the date first above written.

          GUARANTORS:   EES LEASING LLC
      By:   /s/ J. Michael Anderson         J. Michael Anderson        Senior
Vice President and Chief Financial Officer        EXH GP LP LLC
      By:   /s/ Pamela Jasinski         Pamela Jasinski        Manager       
EXH MLP LP LLC
      By:   /s/ Pamela Jasinski         Pamela Jasinski        Manager       
EXTERRAN ENERGY SOLUTIONS, L.P.
      By:   /s/ J. Michael Anderson         J. Michael Anderson        Senior
Vice President and Chief Financial Officer     

Signature Page
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and Agreed to as of the date hereof by:

              ADMINISTRATIVE   WELLS FARGO BANK, NATIONAL ASSOCIATION    
AGENT:
           
 
           
 
  By:
Name:   /s/ Donald W. Herrick, Jr.
 
Donald W. Herrick, Jr.    
 
  Title:   Director    

Signature Page
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Form of Assumption Agreement
     ASSUMPTION AGREEMENT, dated as of [     ], 20[     ], made by [     ], a
[     ] (the “Additional Guarantor”), in favor of Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Exterran Holdings, Inc., a corporation formed under the laws of
the state of Delaware (the “Borrower”), the Administrative Agent, and each of
the other Agents and Lenders party thereto have entered into a Senior Secured
Credit Agreement, dated as of July 8, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, in connection with the Credit Agreement, the Borrower and certain
of its Affiliates (other than the Additional Guarantor) entered into the
Guaranty Agreement, dated as of July 8, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”) in favor of the
Administrative Agent for the benefit of the Guaranteed Creditors;
     WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guaranty Agreement; and
     WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. Guaranty Agreement. By executing and delivering this Assumption
Agreement, the Additional Guarantor, as provided in Section 7.12 of the Guaranty
Agreement, hereby becomes a party to the Guaranty Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedule 1 to the Guaranty Agreement. The Additional Guarantor hereby
represents and warrants that each of the representations and warranties
contained in Article III of the Guaranty Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
     2. Governing Law. This Assumption Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.
Annex I-1

 



--------------------------------------------------------------------------------



 



                  [ADDITIONAL GUARANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Annex I-1

 



--------------------------------------------------------------------------------



 



Schedule 1
Notice Addresses of Guarantors
To each Guarantor at:
16666 Northchase Drive
Houston, Texas 77060
Facsimile No.: (281) 836-8039
Telephone No.: (281) 836-7000
e-mail: kelly.battle@exterran.com
Attention: Associate General Counsel
Copy to:
General Counsel
Facsimile No: (281) 836-8061
e-mail: donald.wayne@exterran.com
Copy to:
Herschel Hamner
Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Facsimile No.: (713) 229-2049
Telephone No.: (713) 229-7749
Schedule 1-1

 